Per Curiam.
This cause was heard before the chancellor in conjunction with, and upon the same evidence as was offered in the case of Beatty et al., executors &c., v. Trustees of Cory Universalist Society et al., and upon the opinion in that cause delivered, to the effect that the account presented to the orphans court of Sussex county at December term 1871, was binding upon the executors *566of David Cory, as a joint and final account, the chancellor adjudged that the executors were jointly chargeable with assets-sufficient to pay to these complainants the legacy bequeathed to-them by the will of David Cory, deceased, and decreed that the said executors pay the same, twelve thousand dollars with interest thereon, from the end of one year after the probate of the-will, less three thousand dollars thereof previously paid. The executors appealed from that decree, and their appeal was heard with their appeal in the said cause wherein they were complainants.
For the reasons stated in the opinion delivered in the appeal last mentioned, the decree below should be reversed, and the determination of the amount for which the executors are chargeable toward the payment of said legacy, should await the settlement of the executors’ accounts upon the bill which they have-filed for that purpose.
For affirmance — McGregor—1.
For reversal — The Chief-Justice, Depue, Dixon, Knapp,. Parker, Reed, Scudder, Yan Syckel, Brown, Clement,.. Paterson — 11.